Title: To George Washington from John Adam, 10 February 1783
From: Adam, John
To: Washington, George


                        
                            Sir
                            Elizth Town 10th Febry 1783
                        
                        It gives me uneasiness while I am obliged to intrude, more especially, where objects of greater moment
                            requires your Excellencys Attention.
                        Since ordered by your Excellency’s Command to this Place in Febry 1779, I have at all times made it my study
                            to descharge my duty to the Utmost of my abillity.
                        The Post being a thuroughfare, the Interest in a great measure mutual, laid me under the necessity of shewing
                            no want, or suffering the smallest appearence of meaness, which exposed me to a much larger expence than I could any way
                            afford, still in the expectation that one day or other I should be countenanced—but I am affraid unless I am favoured with
                            your Excellency’s Letter to the President of Congress, I will come poorly off—could I flatter myself with so great a mark
                            of destinction I should be happy, as it would not leave me in the least dowbt of succeeding—creaving pardon for the liberty
                            taken. I have the honor to be Sir Your Excellency’s Most Obedient Humble Servant
                        
                            John Adam
                            D. Comy Prisnrs
                        
                    